


Exhibit 10.18
MASTER DISTRIBUTOR AGREEMENT


THIS MASTER DISTRIBUTOR AGREEMENT (the “Agreement”) is effective as of March 12,
2014 (the “Effective Date”), by and between Xilinx, Inc., a Delaware
Corporation, having offices at 2100 Logic Drive, San Jose, CA 95124, Xilinx
Ireland, a company incorporated under the laws of Ireland and having its
registered office at One Logic Drive, Citywest Business Campus, Saggart, Co.
Dublin and Xilinx Sales International Pte. Ltd., a company organized and
existing under the laws of Singapore, having its principal office at Changi
Business Park Vista, Singapore 486051 (collectively and individually, “Xilinx”),
and Avnet, Inc., a New York corporation, having its principal office at 2211
South 47th Street, Phoenix, AZ 85034 (“Distributor”).
RECITALS
WHEREAS, Xilinx is engaged in the business of designing, marketing and selling
certain integrated circuits and related products and services;
WHEREAS, Distributor is engaged in the business of marketing and selling
electronic devices in the Territory (as defined below); and
WHEREAS, Xilinx and Distributor desire to enter into this Agreement in
accordance with the terms and conditions set forth below.
AGREEMENT
NOW THEREFORE, in view of the Recitals and in consideration of the obligations
and undertakings set forth below, Xilinx and Distributor agree as follows:
1.
DEFINITIONS



“Current Factory Date” means the date on which Xilinx then-currently plans (on
any particular date) to ship a particular Product to Distributor.
“Die” means unfinished individual semiconductor and integrated circuit
components cut from a processed silicon wafer.
“EasyPath Product” means a Product identified as such by Xilinx, and sold with
an “SCD” part number.
“EEA” means the European Economic Area, comprising of the countries of the
European Union, plus Iceland, Liechtenstein and Norway, as may be amended from
time to time.
“Engineering Samples” means Products and Die that are developmental or
experimental in nature or are in prototype form or which are sold under a part
number containing “es” as part of the part number.
“Guidelines” mean the various written policies and procedures relating to the
ongoing management of the relationship between Xilinx and its various
distributors, as updated and communicated by Xilinx from time to time.
“NCNR” means an order that is non-cancelable and non-reschedulable, and for
which the associated Product is non-returnable except pursuant to a valid
warranty claim hereunder.“
Original Factory Date” means the original date on which Xilinx plans to ship a
particular Product to Distributor, as determined by Xilinx in its
acknowledgement per Section 7.4 below, or, if applicable, a later date
determined by Xilinx if Distributor has requested and Xilinx has agreed to
reschedule (push-out) the original date.
“Price Book” means the price book published periodically by Xilinx containing
schedules of available Software, Products and Prices.

NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
1

--------------------------------------------------------------------------------




“Price” means Distributor’s cost for any Software or Products ordered in
connection with this Agreement as set forth in price purchase schedules,
bulletins, Xilinx quotations, the Price Book and identified therein as
“Distributor Cost.”
“Product(s)” means any of the following that Xilinx sells to Distributor
hereunder: (i) standard FPGA, PLD, SoC, configurable memory or other standard
semiconductor devices listed in the Price Book, (ii) standard boards, kits and
programming cables listed in the Price Book, and (iii) any non-standard
semiconductor devices sold by Xilinx to Distributor hereunder such as EasyPath
Products, Engineering Samples, wafers, unpackaged Die, devices made pursuant to
customer specifications, and devices for which there is no alternative
distribution channel.
“Purchase Order” means a written order to purchase Products that Distributor (or
any of its Subsidiaries) submits to Xilinx (via EDI, email, facsimile or
otherwise as supported by Xilinx) in connection with this Agreement.
“Software” means Xilinx software tools and IP cores identified in the Price
Book.
“Specifications” mean the Product datasheets published by Xilinx on its website
as may be updated from time to time at the discretion of Xilinx.
“Sub-Distributor” means each third party subcontractor of the Distributor
identified on Exhibit B.
“Subsidiary” means any entity that controls or is controlled by a party hereto
or is under common control with a party hereto. For this purpose, “control”
means that more than fifty percent (50%) of the controlled entity’s shares or
ownership interest representing the right to make decisions for such entity are
owned or controlled, directly or indirectly, by the controlling entity.
“RMA” means a return material authorization, evidenced by a specific number,
issued by Xilinx.
“Territory” means the geographic locations served directly by Distributor as
listed in Exhibit A or indirectly via Sub-Distributors as listed in Exhibit B.
“Warranty Period” means (i) for all Products in the Price Book other than
boards, kits and programming cables, the period of [***] months beginning on the
date Distributor transfers title to the applicable Product to its customer,
provided that such period is no longer than the period of [***] months beginning
on the date that Distributor receives title to the applicable Product; and (ii)
for boards, kits and cables listed in the Price Book, the period of [***] days
beginning on the date Distributor transfers title to the applicable board, kit
or programming cable to its customer, provided that such period is no longer
than the period of [***] months beginning on the date that Distributor receives
title to the applicable Product.
“Xilinx Designated Location” means a warehouse operated by Xilinx or the
warehouse of any third party providing warehouse services to Xilinx.
2.
APPOINTMENT



Subject to the terms and conditions of the Agreement, Xilinx hereby appoints
Distributor, and Distributor hereby accepts the appointment, as a non-exclusive
distributor for the sale of Products in the Territory during the term of this
Agreement.
3.
GUIDELINES



3.1
The Guidelines are hereby incorporated in this Agreement and made a part hereof
as if fully set forth herein in their entirety. Distributor hereby acknowledges
receipt of a copy of the Guidelines in effect as of the Effective Date of this
Agreement and its agreement thereto. Xilinx has the right to amend the
Guidelines without Distributor’s consent if Distributor’s obligations are not
materially altered or such changes are compulsory by law.

3.2
Xilinx shall give notice to Distributor of proposed amendments to the Guidelines
by e-mail communication to the Avnet contacts listed on Exhibit G, which may be
changed from time to time without need to amend this Agreement, and on Xilinx’s
The SouRCe website.


NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
2

--------------------------------------------------------------------------------




3.3
Distributor can object to any proposed amendment to the Guidelines that does not
meet the criteria of Section 3.1 within a period of four (4) weeks after
notification of the proposed amendment. If Distributor does not object to the
proposed amendment within this period, it shall come into effect immediately
after the four (4) week period ends without the need for further notification.

3.4
If Distributor objects to the proposed amendment to the Guidelines, Distributor
shall specify the provisions objected to and give Xilinx its reasons in writing
within the four-week period. If the parties cannot promptly resolve their
differences regarding the proposed amendment to the Guidelines, the matter will
be escalated to executive management of both parties for resolution, and during
such time the Guidelines that were in effect prior to such objection shall
remain valid for Distributor.

3.5
In the event of a conflict or ambiguity between this Agreement and the
Guidelines, the terms and conditions of this Agreement will govern.

4.
DISTRIBUTOR OBLIGATIONS



4.1
Distributor shall use reasonable commercial efforts, commensurate with the
proportion of revenue earned from the sale of Products compared to Distributor’s
overall revenue, to vigorously promote the sale of the Products.

4.2
Distributor shall maintain a sufficient inventory of Products in the Territory,
as determined by Xilinx, in order to satisfy Distributor’s anticipated sales of
Products within such Territory. Distributor shall maintain at least [***]
percent [***] of such inventory in [***] regional hubs as identified on Exhibit
A.

4.3
Distributor shall send to Xilinx by electronic means point of sale, inventory,
and end customer backlog reports, transaction data, and business performance
metrics in the form and in the time frame requested by Xilinx in the Guidelines.
With respect to point of sale and end customer backlog reports, the submission
frequency shall be as directed by Xilinx from time to time.

4.4
Distributor agrees to follow all Xilinx policies stated in the Guidelines
including, without limitation, adhering to Generally Accepted Accounting
Principles (“GAAP”).

4.5
If the Products include semiconductor devices that Distributor or a
subcontractor of Distributor programs as a service to its customer, Distributor
shall indicate (or ensure that its subcontractor indicates) to its customer that
such programming has been done by Distributor or a subcontractor of Distributor,
and Distributor warrants that all programming performed on the Products by
Distributor or its subcontractors shall be performed in a workmanlike manner and
in accordance with the instructions and specifications for such programming as
provided by Xilinx.

4.6
If Distributor or its programming subcontractor has not properly and fully
complied with all Xilinx instructions and specifications for such programming,
Distributor assumes sole and exclusive responsibility and liability for all
consequences resulting from the improper or incomplete programming.



4.7
Distributor represents and warrants that it can trace its sales of Products to
customers by sorting and tracking such sales according to any or all of the
following criteria, as requested by Xilinx: ordering part number including speed
grade designators; packaging including the number of pins and/or balls, lot code
including split designators, and date code. This information is available from
Xilinx on either the Product’s top mark or the box label bar code. Distributor
further agrees to provide Xilinx with a written report sorting and tracing
Product according to the criteria designated by Xilinx within three (3) business
days of receipt of written request from Xilinx.



4.8
Distributor shall not seek customers or advertise the Products outside the
Territory (web site advertising excluded) or establish any sales office, repair,
support or maintenance facilities for the Products outside the Territory without
the prior written consent of Xilinx.



4.9
In respect of all geographic locations outside of the EEA, unless otherwise
restricted or prohibited by applicable laws and regulations, and except as
otherwise set forth in Section 4.12 below or approved in writing by the Xilinx
Vice President of Sales Operations, Distributor shall not knowingly sell
Products to a


NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
3

--------------------------------------------------------------------------------




broker, agent or anyone who purchases Products for the purpose of resale on a
standalone basis and is not a Xilinx Customer (“Broker”), and shall inform
Xilinx in writing of any sales inadvertently made in violation of this paragraph
within thirty (30) days of discovery. This includes those parties identified on
the Broker list furnished by Xilinx to Distributor from time to time. For
purposes of this Agreement, a “Xilinx Customer” means a customer that purchases
Products for (i) internal use such as testing, prototyping or evaluation, (ii)
incorporation in a board or system-level product for sale to end user markets,
and/or (iii) system assembly on behalf of OEM customers.


4.10
In respect of all geographic locations inside the EEA, unless approved in
writing by the Xilinx Vice President of Sales Operations, Distributor shall not
knowingly sell Products to Brokers within the EEA for export outside the EEA.
This includes Brokers identified on the Broker list furnished by Xilinx to
Distributor from time to time. When it receives orders from one of the listed
Brokers within the EEA, Distributor should verify that the Broker does not
intend to sell the Products outside of the EEA (by, for example asking the
Broker to provide the name and address of the EEA customer to whom it intends to
sell the Products). Distributor shall use all reasonable efforts to avoid sales
to Brokers within the EEA for export outside the EEA. Distributor shall inform
Xilinx in writing of any sales inadvertently made in violation of this paragraph
within thirty (30) days of discovery. Upon discovery of Distributor’s breach of
either Section 4.9 or 4.10, in addition to any necessary government reporting,
Xilinx may, to the extent permitted under local law, take appropriate steps to
redress the violation, including notification to the appropriate Avnet Regional
President.



4.11
Subject to the terms and conditions of this Agreement, Distributor may perform
under this Agreement through one or more of its Subsidiaries on the following
conditions: (i) Distributor hereby reaffirms its obligations under that certain
Guaranty Agreement between Distributor and Xilinx dated February 8, 2013, as may
be amended from time to time, which shall remain in place and effective
according to its terms; (ii) Distributor shall ensure that its Subsidiaries
comply with the terms and conditions of this Agreement as if they were a party
hereto, and shall be liable for their failure to do so as if such failure was
the act or omission of Distributor; and (iii) Distributor shall hold Xilinx
harmless from and against any and all liabilities, damages, expenses and costs
arising from the acts and omissions of any Subsidiary.



4.12
Subject to the terms and conditions of this Agreement, Distributor may use
Sub-Distributors as an extension of Distributor’s marketing efforts for Products
and Software on the following conditions: (i) Distributor shall ensure that its
Sub-Distributors comply with the terms and conditions of Articles 20
(Confidentiality), 24 (Export / Reexport), and 25 (US Foreign Corrupt Practices
Act Warranties) and Section 27.3 (Compliance) of this Agreement as if they were
a party hereto, and shall be liable for their failure to do so as if such
failure was the act or omission of Distributor; and (ii) Distributor shall pay
any final damages awarded by a court of competent jurisdiction arising out of
the conduct or failure to act of a Sub-Distributor if Xilinx gives Distributor
notice in writing of the claim as soon as reasonably practicable, (whether or
not litigation or other proceeding has been filed or served). In no event shall
Distributor’s liability for any claim arising out of a Sub-Distributor’s conduct
or failure to act, exceed [***] per incident and no more than [***] per year.
Unless otherwise specified in this Agreement and except as may be reasonably
required to facilitate compliance by any Sub-Distributor to this Agreement,
Distributor shall serve as the sole and exclusive channel of communication to
Xilinx in connection with the performance by Sub-Distributor under this
Agreement. Regardless of the involvement of a Sub-Distributor, Distributor shall
control pricing and shipment to the Xilinx Customer as well as reporting to
Xilinx the point of sale and other information typically provided to Xilinx.
Compensation of any Sub-Distributor for its marketing efforts shall be solely as
between Distributor and the Sub-Distributor, and Distributor shall hold Xilinx
harmless from any claims by any Sub-Distributor concerning compensation owed to
the Sub-Distributor for such efforts.



4.13
Distributor shall be eligible for the Distributor Inventory Relief (“DIR”)
program pursuant to Exhibit D.



5.
XILINX OBLIGATIONS



5.1
Xilinx shall keep Distributor informed on a timely basis of changes and
innovations in performance, uses and applications of Products via posting of
information on Xilinx’s The SouRCe website.

5.2
Xilinx shall provide training opportunities in marketing the Products to
personnel identified by Distributors. Such training shall be held through
methods and at the times and locations as mutually agreed by the parties.


NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
4

--------------------------------------------------------------------------------




5.3
Xilinx, at its expense, shall periodically provide Distributor with digital
copies of Xilinx advertising and promotional materials, pricing information and
technical data related to the Products.

6.
PRICES



6.1
Prices are subject to change by Xilinx at any time. Xilinx shall give
Distributor five (5) business days’ notice of a Price change. A Price change
shall be effective on the date of publication in the Price Book.

6.2
In the event that Xilinx decreases the Price of any Product, Distributor will be
entitled to an adjustment equal to the difference between the Price paid by
Distributor, net of any prior adjustments granted by Xilinx, and the newly
decreased Price for the Product multiplied by the quantity of such Product in
Distributor’s inventory and in transit to Distributor on the effective date of
the reduction.

6.3
In the event that Xilinx increases the Price of any Product, Distributor may
either (i) accept such increase in Price, whereupon Xilinx is entitled to an
adjustment equal to the difference between the Price paid by Distributor, net of
any prior adjustments granted by Xilinx, and the newly increased Price for the
Product multiplied by the quantity of such Product in Distributor’s inventory
and in transit to Distributor on the effective date of the increase or (ii)
except as otherwise provided in Section 14.3 below, return all or a portion of
the applicable inventory of Product to Xilinx, and any portion not returned
shall be treated as provided in clause (i) herein.

6.4
Distributor shall submit to Xilinx, within thirty (30) days after the effective
date of a Price change, a Product inventory report as of the effective date of
such Price change and the net dollar value of the Price adjustment. Xilinx shall
be deemed to have verified the Product inventory report and the net dollar value
of the adjustment unless Xilinx contests the same in writing within thirty (30)
days after receiving such report. Uncontested claims for Price adjustments shall
be applied to Distributor’s account as of the effective date of such Price
change.

6.5
All Products shipped to Distributor will be invoiced at the Price in effect at
the time of shipment.

6.6
All monetary transactions between Distributor and Xilinx will be denominated in
US Dollars.

7.
ORDERS



7.1
All purchases of Products by Distributor (or any of its Subsidiaries) pursuant
to this Agreement shall be made by issuance of Purchase Orders and shall be
subject to the terms and conditions of this Agreement.

7.2
Purchase Orders shall state the following categories of information: unit
quantities, unit descriptions, applicable Prices, requested ship dates and
shipping instructions, and such additional categories of information as mutually
agreed upon. All other terms and conditions provided on, in, or with a Purchase
Order or any other documentation related to a Purchase Order that are in
addition to, vary from, or conflict with the terms and conditions of this
Agreement shall be deemed null and void.

7.3
Distributor shall use commercially reasonable efforts to provide firm quantity
and shipment releases consistent with then-current lead times at Xilinx for
Products ordered. All Purchase Orders are subject to acceptance by Xilinx, and
Xilinx reserves the right to refuse any order or requirements of Distributor.

7.4
Xilinx will make reasonable commercial efforts to provide to Distributor (via
EDI, email, facsimile or otherwise as may be reasonably requested by Distributor
and supported by Xilinx) within one (1) business day of receipt, a written
acknowledgment of each Purchase Order accepted by Xilinx including the Original
Factory Date.

7.5
All Purchase Orders submitted by Distributor and accepted by Xilinx are firm
commitments by Distributor to buy Products. Distributor will notify Xilinx in
writing in a timely manner of its desire to change or cancel any Purchase Order.
Except for items that are NCNR, Distributor may change or cancel orders or
reschedule shipment dates for any Products ordered, provided that Distributor
notifies Xilinx more than thirty (30) days prior to the Current Factory Date.
[***] If a request to change or cancel an NCNR order is accepted by Xilinx,
Xilinx may, as a condition to such acceptance, require Distributor to compensate
Xilinx for any costs incurred by Xilinx as a result of the change or
cancellation.


NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
5

--------------------------------------------------------------------------------




8.
SOFTWARE



No right or license to reproduce or distribute Software, nor to grant
sublicenses thereto, is granted hereunder. Distributor may quote and collect
license fees for Software at the Price, but shall inform and instruct all
customers to contact Xilinx to obtain a copy of and to sign, execute or
otherwise accept the relevant licensing agreement(s) for such Software and to
obtain copies of such Software. Distributor’s payment obligations to Xilinx
under this Agreement apply equally to Software for which Distributor has quoted
and collected license fees as if Software was a Product hereunder.
9.
SHIPMENT



9.1
Except where otherwise agreed in writing by Xilinx, shipping terms shall be one
or the other of the following options as determined in the Guidelines:



9.1.1
FCA (Xilinx Designated Location) (INCOTERMS 2010), but Distributor shall pay all
applicable freight, insurance, duties, and import charges for delivery of the
Product from the Xilinx Designated Location to the location specified by
Distributor. Distributor shall have the right to designate the common carrier to
which Xilinx shall tender the Product at the Xilinx Designated Location, and, in
absence of such specification by Distributor, Xilinx shall select the carrier in
its reasonable discretion.



9.1.2
CPT (Mutually Agreed Named Placed of Destination) (INCOTERMS 2010), but
Distributor shall be responsible for all insurance, duties and import charges
for delivery of the Product from the Xilinx Designated Location to the location
specified by Distributor. For US final destinations, the Xilinx Designated
Location shall be within the US, and Distributor shall not have the right to
designate the common carrier to which Xilinx shall tender the Product at the
Xilinx Designated Location.



9.2
Title and risk of loss shall pass to Distributor immediately upon tender of the
Product to the freight forwarder or carrier at the Xilinx Designated Location
for FCA (INCOTERMS 2010), or at the mutually agreed named placed of destination
for CPT (INCOTERMS 2010), as the case may be.

9.3
Xilinx will use commercially reasonable efforts to ship all Products by the
Original Factory Date. In the event of a material delay from the Original
Factory Date, Xilinx will use commercially reasonable efforts to inform
Distributor five (5) business days in advance of Original Factory Date (via EDI,
email, facsimile or otherwise as may be reasonably requested by Distributor and
supported by Xilinx).

9.4
If Distributor requests delivery for a given Purchase Order prior to the Current
Factory Date, and if Xilinx is able to accommodate Distributor’s request, then
Xilinx will communicate such ability to Distributor along with any applicable
expedite fees determined at Xilinx’ discretion, and if Distributor decides to
have Xilinx proceed to expedite the delivery, then such applicable expedite fees
shall be invoiced and paid per Section 10 (Payment).

9.5
Distributor will use reasonable efforts to promptly inspect Products for visible
damage upon delivery, and for conformity with the terms of the Purchase Order
(i.e. quantity and part number). If Distributor discovers the Products to be
nonconforming to the terms of the Purchase Order, then Distributor will inform
Xilinx within twenty (20) days of receipt of shipment. If Products are damaged
in shipment, Distributor will contact its freight forwarder regarding
Distributor’s claim for damages. Distributor will cooperate with Xilinx
regarding the disposition of any Products damaged by shipment.

10.
PAYMENT



10.1
Distributor shall pay all Xilinx invoices issued in connection with this
Agreement net [***] days from date of invoice; provided, however, Xilinx
reserves the right to require different payment terms based on credit reviews of



10.2
Distributor from time to time, including, but not limited to, the execution of a
security agreement as deemed appropriate by Xilinx.Distributor shall notify
Xilinx in writing if it disputes any invoice or adjustment within ten (10) days
of the date thereof and provide Xilinx with a detailed accounting of its basis
for disputing such


NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
6

--------------------------------------------------------------------------------




invoice or adjustment. The parties shall use reasonable efforts to resolve the
dispute within forty-five (45) days after notification to Xilinx thereof.
Distributor agrees to pay all of Xilinx’s costs of collection, including costs
of litigation and reasonable attorneys’ fees.


10.3
At request of Xilinx, Distributor shall execute a security agreement and such
other documents as may be necessary or appropriate to perfect a security
interest in favor of Xilinx for any delivery of Product on a credit basis.



11.
TAXES



11.1
Prices are exclusive of all federal, state, municipal or other government,
excise, use, occupational, sales, goods and services, value added or like taxes
or duties now in force or enacted in the future (other than taxes levied on the
net income of Xilinx) that Xilinx may be required to collect or pay upon sale or
shipment of the Products or upon shipment of or granting of a license to
Software (collectively, “Taxes”).



11.2
Distributor agrees to pay all Taxes unless Distributor is exempt therefrom. If
Distributor claims that it is exempt from Taxes, Distributor will provide Xilinx
with an exemption resale certificate or other appropriate evidence to show that
it is exempt from the relevant Taxes. In the event Xilinx is required to pay any
Taxes at the time of sale or thereafter, Distributor agrees to reimburse Xilinx
therefor.



11.3
If Distributor is required under local law to apply a withholding tax,
Distributor shall notify Xilinx in advance and assist in taking all reasonable
steps to minimize its impact. For any taxes withheld, Distributor shall provide
Xilinx with an official receipt from the appropriate tax authorities within
sixty (60) days of payment.



12.
AUDITS



12.1
Except as provided in Section 24.3, all records prepared by or for Distributor
in connection with this Agreement shall be preserved for a minimum of three (3)
years from generation, or such longer periods as Xilinx may specify in writing.
Such obligation to maintain, make available and preserve records shall survive
the termination of this Agreement.



12.2
Annually, or in the event of a material audit failure as frequently as
necessary, and based on ten (10) days working notice, Xilinx shall have the
right, at its sole expense, except as otherwise provided herein, by itself and
through representatives reasonably acceptable to Distributor, to examine and to
audit: (i) all records and accounts containing transaction data for Products,
Software and related marketing programs at Distributor; (ii) Distributor’s
systems, processes and internal controls; (iii) Distributor’s inventory tracking
and management systems; and (iv) Distributor’s legal compliance efforts and
related processes applicable and related to Sections 24, 25 and 27.3. Upon
request, Distributor shall require its Subsidiaries and Sub-Distributors to
submit to an examination and audit under this Section 12.2. In the event a
Subsidiary or Sub-Distributor fails to cooperate, Distributor shall make
reasonable commercial efforts to itself perform the examination and audit in
accordance with instructions provided by Xilinx and report to Xilinx all
results, and shall hold Xilinx harmless with regard to Distributor’s obligations
of confidentiality to such Subsidiary or Sub-Distributor.



12.3
If this Agreement is terminated for cause based on Distributor’s default
discovered as a consequence of an audit, Distributor shall pay for the
reasonable costs of such audit. The right of Xilinx to audit shall survive the
termination of this Agreement.



13.
STOCK ROTATION



13.1
Except as otherwise specified in this Article 13, and subject to Xilinx
approval, Xilinx will accept one (1) stock rotation return of a quantity of
Products for credit during the first month of each Xilinx fiscal quarter
(January, April, July and October), freight payable by Distributor and risk of
carriage borne by Distributor, provided that: (1) the total dollar value of the
credit shall not exceed [***] percent of the dollars invoiced by Xilinx to
Distributor (or such percentage identified in the Guidelines, if different), net
of any adjustment, during the subject three-month period as mutually agreed by
the parties; (2) the Products to be returned have been in Distributor’s
inventory at least ninety (90) days; (3) Distributor does not have a current
backlog of orders for such Products for delivery in any part of the Territory;
(4) the Product has not otherwise been designated as NCNR; (5) the Product is in
its Xilinx original sealed bag (“Original


NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
7

--------------------------------------------------------------------------------




Condition”); and (6) the Product has not been out of Distributor’s possession or
control since receipt from Xilinx. Such returns shall be made in one shipment
and within 30 days after the applicable quarter end. Once per year, in a quarter
designated by Xilinx, Distributor may return Product that is not in its Original
Condition but otherwise meets the conditions of (1)-(4) and (6) of this Section
13.1. If Distributor does not return Product within any of the above mentioned
periods, the return for that period will be forfeited.
13.2
The credit to be issued in respect of each such Product returned shall be issued
by Xilinx within thirty (30) calendar days after receipt of such Product by
Xilinx and shall be issued in the amount of the actual Price charged net of any
prior adjustments granted by Xilinx to Distributor for such Product. All
Products returned in accordance with this provision must be in Original
Condition (except only as indicated in Section 13.1 above) and packaged for
returned pursuant to then-current specifications at Xilinx.

13.3
Once per quarter, Distributor may scrap particular Product, such as small
quantity returns not requiring a RMA or Products with bent leads, with an
aggregate Price no greater than [***] percent [***] of the dollars invoiced by
Xilinx to Distributor (or such percentage identified in the Guidelines, if
different) per such three months. Distributor shall not include as “scrap” any
Product that is designated as NCNR and must provide a certificate of destruction
for all scrapped Product.

14.
PRODUCT CHANGES AND DISCONTINUATION



14.1
Xilinx will use reasonable efforts to abide by JEDEC JESD46-C and notify
Distributor at least ninety (90) calendar days in advance for any Products that
have a change (“PCN”) to the Form, Fit, or Function of the Products or impacts
the reliability of the Products. As used herein, the terms “Form,” “Fit” and
“Function” will have the meanings ascribed to them in JEDEC JESD46-C.

14.2
Xilinx will use reasonable efforts to abide by JEDEC JESD48-B with respect to
product discontinuance by semiconductor suppliers, and provide notice of the
discontinuance of Products (“PDN”) to Distributor allowing a minimum of six (6)
months from the date of notice to place Purchase Orders, and up to twelve (12)
months from the date of notice for final shipment of such Products.

14.3
For Products subject to PDN, Distributor may return such Products within thirty
(30) days after the last time buy (“LTB”) date, and shall receive full credit
for all such Products so returned. Any such credit shall be in the amount of the
Price paid by Distributor for the discontinued Products net of any prior
adjustments. All freight charges shall be paid by Distributor and Distributor
shall package Product in accordance with the then-current Xilinx specification.
Any Product held by Distributor thirty (30) or more days after the LTB date
cannot be returned to Xilinx for any reason except under a bona fide warranty
claim, and Distributor will transfer such inventory to a non-Xilinx product code
and remove from all Xilinx reporting within fifteen (15) months after the last
time ship (“LTS”) date.

15.
WARRANTIES, DISCLAIMERS AND PASS-THROUGH PROVISIONS



15.1
Distributor and Xilinx each represents and warrants to the other that (i) it has
the full power to enter into this Agreement and to perform its obligations under
this Agreement, and (ii) its compliance with the terms and conditions of this
Agreement will not violate any agreements it has with any third party.

15.2
Engineering Samples are made available solely for purposes of research,
development and prototyping. Article 14 (Product Changes and Discontinuance) and
any other provision of this Agreement not applicable in nature to Engineering
Samples are hereby deemed null and void with respect to Engineering Samples.
Distributor agrees not to promote the use of Engineering Samples for production
purposes.

15.3
THE WARRANTIES SET FORTH HEREIN ARE EXCLUSIVE. XILINX DISCLAIMS ALL OTHER
WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
OR NON-INFRINGEMENT, AND ANY WARRANTY THAT MAY ARISE FROM COURSE OF DEALING,
COURSE OF PERFORMANCE, OR USAGE OF TRADE.

15.4
Software is warranted, if at all, only by Xilinx in its license agreement with
the end customer.


NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
8

--------------------------------------------------------------------------------




15.5
For the Warranty Period, Xilinx warrants to Distributor the Products in
accordance with its standard warranty as offered by Xilinx as a seller under the
Terms of Sale located at http://www.xilinx.com/legal.htm#tos (“Xilinx Terms of
Sale”). From time to time Xilinx may revise the Xilinx Terms of Sale at its sole
and absolute discretion, and Xilinx shall give advance written notice promptly
to Distributor of such revisions by e-mail communication to Avnet’s Vice
President, Global Contracts and at http://www.xilinx.com/legal.htm#tos.
Distributor shall, and shall require Subsidiaries to, no later than ten (10)
days after such notice, ensure that all quotations and offers subsequently
communicated and all contracts subsequently formed for the sale of Products by
Distributor (and by Subsidiaries and Sub-Distributors) after such date reflect
all such revisions. Xilinx authorizes Distributor to pass through this warranty
to any of Distributor’s customers only as offered for the Warranty Period and
under the Xilinx Terms of Sale, subject to the exclusions to and limits of
liability, and the limits and exclusions to the warranty, defined in the Xilinx
Terms of Sale.

15.6
Distributor understands and agrees that Distributor is not an agent of Xilinx
and has no right, power or authority to create warranties, contracts,
obligations or liability by, for or on behalf of Xilinx, except for the
pass-through warranty as described in Section 15.5 above or as may be agreed to
by Xilinx as set forth in Exhibit F. Subject to the terms and conditions of this
Agreement, Distributor shall, at its own cost and expense, indemnify, defend and
hold harmless Xilinx from and against any claims, damages, losses, costs and
liabilities to the extent caused by Distributor, any Distributor Subsidiary or
Sub-Distributor (subject to the liability limit stated in Section 4.12) (i)
providing any warranty or infringement indemnification or remedy to any other
person or entity except solely as provided by Xilinx as a seller under the
Xilinx Terms of Sale, or (ii) failing to limit or exclude liability or to
disclaim implied warranties, to the extent that Xilinx has done so as a seller
under the Xilinx Terms of Sale. Notwithstanding the foregoing, Distributor may
offer to Distributor’s customers its own warranties or infringement
indemnification without invalidating any provisions of this Agreement, and any
liability associated with such offerings shall be satisfied at Distributor’s
sole expense.

16.
RMA



Any Product returned to Xilinx as non-conforming must be covered by an RMA. Once
an RMA is received, Product may be shipped to Xilinx either by Distributor or
directly by a customer pursuant to the then-current RMA policy at Xilinx.
Returned Product shall be packaged in accordance with then-current
specifications determined by Xilinx. Distributor shall provide to Xilinx all
reasonably requested support to assist in identifying the root cause including
without limitation remounting Products to aid in issue identification.
17.
INTELLECTUAL PROPERTY INDEMNIFICATION



17.1
Subject to the terms and conditions of this Agreement, Xilinx agrees to defend,
indemnify and hold Distributor, its successors and permitted assigns (per
Section 27.2) (each an “Indemnified Party”) harmless against third-party claims,
suits, or proceedings before a court of competent jurisdiction alleging that
Distributor’s sale and distribution (to the extent authorized under this
Agreement) of Products, as shipped by Xilinx to Distributor, infringes upon any
valid patent, mask work or copyright, or that Xilinx has misappropriated or
unlawfully disclosed trade secrets of a third party in connection with the
design or production of Products (collectively “Claims”), from all loss,
damages, and for such other costs and expenses as approved by Xilinx, which
approval shall not be unreasonably withheld, (including reasonable attorney’s
fees and costs of establishing rights to indemnification) which may be incurred
by an Indemnified Party, provided that the Indemnified Party (i) gives Xilinx
notice in writing of the Claim as soon as reasonably practicable after learning
of the assertion of the Claim (whether or not litigation or other proceeding has
been filed or served); (ii) permits Xilinx to have sole control over the defense
or settlement of the Claim; (iii) gives Xilinx all necessary information,
assistance and authority required; and (iv) makes no admission of liability
without the permission of Xilinx.

17.2
Xilinx will not be liable for any costs or expenses incurred without its prior
written authorization, and will have no obligation or liability for any Claim
arising out of: (i) modifications to Products made by anyone other than Xilinx
or modifications made by Xilinx at the request of Distributor; (ii) the use or
incorporation of any technology, design or specification supplied to Xilinx by
or on behalf of Distributor in the design or manufacturing of any Products;
(iii) the combination of Products, or of features, functions or elements of
Products, with any other circuitry, software, device, subassembly, system,
material, component, method or


NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
9

--------------------------------------------------------------------------------




process; or (iv) a claim or counterclaim against Distributor in connection with
claims initiated by Distributor or by anyone acting on behalf of or in concert
with Distributor against a third party.
17.3
If, as a result of a Claim, Distributor is enjoined from selling Products,
Xilinx may, at its sole discretion: (i) secure for Distributor the right to sell
Products, or (ii) replace or modify such Product with functionally compatible
non-infringing product; or if neither of such alternatives is, in Xilinx’s
opinion, commercially reasonable, then (iii) refund to Distributor the price
paid for such Product if returned to Xilinx and terminate this Agreement as it
applies to such Product, effective upon written notice to Distributor, without
further obligation under this Agreement with respect to such Product.

17.4
THE FOREGOING STATES THE ENTIRE LIABILITY OF XILINX AND THE SOLE AND EXCLUSIVE
REMEDY OF DISTRIBUTOR WITH RESPECT TO CLAIMS RELATING TO THE PRODUCTS. EXCEPT AS
EXPRESSLY STATED HEREIN, ALL WARRANTIES AND CONDITIONS AGAINST INFRINGEMENT OF
ANY INTELLECTUAL PROPERTY RIGHTS, STATUTORY, EXPRESS, OR IMPLIED, ARE HEREBY
DISCLAIMED.

18.
GENERAL INDEMNIFICATION



18.1
Xilinx and Distributor (each an “Indemnitor”) agree to indemnify and hold the
other (each an “Indemnitee”) harmless from and against any and all claims,
damages and liabilities resulting directly from any breach by it, or by an of
its employees or agents, of any of its warranties in this Agreement, or from any
negligent or willful act or omission of any of its employees or agents. Xilinx
agrees to indemnify and hold Distributor harmless from any and all liabilities
and losses, damages resulting from any claim of Distributor’s customers or any
other third party, including employees of Distributor or Xilinx, for death,
personal injury or damage to tangible physical property asserted by any person
or entity arising out of the Products or the use or operation thereof to the
extent caused by the Products as delivered by Xilinx. Such indemnification shall
include the payment of all reasonable attorneys’ fees and other direct costs
incurred by Indemnitee in defending such claims, including the cost of
establishing rights to indemnification. In the event of any such claim, damages
or liabilities being incurred, Indemnitee agrees that Indemnitor shall have sole
control of any action, proceedings or settlement negotiations which may arise
from any such claim, damages or liabilities, provided that prompt notice is
given to Indemnitor, and that Indemnitor is not liable for any costs or expenses
incurred without its prior authorization.

18.2
Each Indemnitor shall indemnify, defend and hold the other party, its officers,
directors, employees and agents (collectively, the “Indemnitees”) harmless from
and against any and all claims, proceedings, liabilities, damages, costs and
expenses (including, but not limited to, attorneys’ fees, costs and
disbursements) (collectively, “Damages”) arising out of or related to breach by
the Indemnitor, its Subsidiaries or any partners, agents, contractors or
employees thereof, of the obligations stated in Article 24, Article 25, or
Section 27.3.

19.
LIMITATION OF LIABILITY



19.1     TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW:
(1)
EXCEPT FOR THE LIABILITY OF EITHER PARTY AS STATED IN SECTION 15.6, ARTICLE 17
(INTELLECTUAL PROPERTY INDEMNIFICATION), ARTICLE 18 (GENERAL INDEMNIFICATION) OR
ARTICLE 20 (CONFIDENTIALITY), IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY
COST OF PROCUREMENT OF SUBSTITUTE PRODUCTS, LOSS OF DATA, LOST PROFITS,
GOODWILL, OR FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR INDIRECT DAMAGES
ARISING UNDER, RELATED TO, OR IN CONNECTION WITH THIS AGREEMENT OR SALE OF THE
PRODUCTS, IN WHOLE OR IN PART, HOWEVER CAUSED AND UNDER ANY THEORY OF LIABILITY;

(2)
WITHOUT PREJUDICE TO SECTION 19.1(1) AND EXCEPT FOR THE LIABILITY OF XILINX AS
STATED IN SECTION 15.6, ARTICLE 17 (INTELLECTUAL PROPERTY INDEMNIFICATION),
ARTICLE 18 (GENERAL INDEMNIFICATION) OR ARTICLE 20 (CONFIDENTIALITY), IN NO
EVENT WILL THE ENTIRE LIABILITY OF XILINX ARISING UNDER, RELATED TO, OR IN
CONNECTION WITH THIS AGREEMENT, EXCEED [***] DOLLARS (US [***]);


NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
10

--------------------------------------------------------------------------------




(3)
THESE LIMITATIONS AND EXCLUSIONS WILL APPLY EVEN IF SUCH LOSS WAS REASONABLY
FORESEEABLE OR IF XILINX HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES;
AND

(4)
THESE LIMITATIONS WILL APPLY NOTWITHSTANDING THE FAILURE OF THE ESSENTIAL
PURPOSE OF ANY LIMITED REMEDIES HEREIN.

19.2
THE PARTIES AGREE THAT THIS ARTICLE 19 (LIMITATION OF LIABILITY) REPRESENTS A
REASONABLE ALLOCATION OF RISK.

20.
CONFIDENTIALITY



20.1
“Confidential Information” means any information disclosed by or on behalf of
one party or its Subsidiaries (“Discloser”) to the other party or its
Subsidiaries (“Recipient”), including, but not limited to, (i) all nonpublic
technical information and materials of Discloser relating to the design,
development, manufacture, operation, specifications, use and service of
Products, Software and services offered by Discloser; (ii) all nonpublic
business information and materials of Discloser, including, but not limited to,
business plans, information regarding current and prospective customers, product
roadmaps, marketing and product strategies and other information, product cost
information, and the like; (iii) all nonpublic corporate information and
materials of Discloser, including employee information, corporate financial
information, information regarding corporate entities and offices and the like
that is confidential and of value to Discloser; (iv) all terms and conditions
contained in this Agreement, other than as may be made public by Discloser; and
(v) any other nonpublic information or materials that are provided or described
under circumstances by which Recipient should reasonably understand such
information is to be treated as confidential and all of which is marked as
“Confidential Information.” Confidential Information that is disclosed orally or
visually shall be confirmed as confidential or proprietary in writing within ten
(10) days after such disclosure. As between Xilinx and Distributor,
"Confidential Information" of Xilinx also includes all business, financial or
technical data or information relating to current and prospective customers of
Xilinx made available by either party to the other party, or by any such current
or prospective customer directly to Distributor, in connection with either
party's performance of this Agreement, including, without limitation, data or
information concerning a current or prospective customer's products,
technologies, specifications, requirements, plans, roadmaps, strategies,
research and development, procurement practices or policies, or contact
information for key personnel.



20.2
Recipient may use the Discloser’s Confidential Information only for the sole
purpose of carrying out Recipient’s rights and obligations under this Agreement
(the "Purpose").



20.3
Recipient agrees, for a period of five (5) years from the date of disclosure,
not to: (i) use Discloser’s Confidential Information for any reason, other than
for the Purpose; and (ii) except as expressly set forth in Section 20.4 below,
disclose Discloser’s Confidential Information to any third party except its
employees that (a) have a legitimate "need to know" for furtherance of the
Purpose, and (b) are subject to confidentiality obligations no less restrictive
than those set forth herein. Recipient will exercise the same degree of care in
protecting Confidential Information that it uses for its own confidential
information of a similar nature, but in no event less than reasonable care.
Recipient will be liable for any failure of its employees to abide by the terms
of this Agreement as if such failure was a failure of the Recipient.



20.4
In the course of performing under this Agreement, it may become necessary for
actual or prospective customers of Distributor or Distributor’s Subsidiaries
(collectively, “Authorized Recipients”), to receive Xilinx Confidential
Information. The specific Confidential Information that is eligible for
disclosure to Authorized Recipients under this Section 20.4 consists exclusively
of the information, materials and data that are made available to Distributor
through Xilinx's "Distributor Sales" and "Distributor FAE" portals on the SouRCe
("Xilinx Customer Materials"). Prior to disclosing Xilinx Customer Materials to
Authorized Recipients, the Distributor or Distributor Subsidiary as applicable
(“Authorized Discloser”) will ensure that at least one of the following
conditions has been satisfied: (i) Authorized Discloser has inquired of Xilinx
in writing (which may be an email) whether, and Xilinx has confirmed to
Authorized Discloser in writing (which may be an email) that, Xilinx and the
subject Authorized Recipient are parties to a non-disclosure agreement that in
the sole discretion of Xilinx sufficiently protects the confidentiality of the
Xilinx Customer Materials; or (ii) Authorized Discloser and the subject
Authorized Recipient are parties to a non-disclosure agreement that contains
obligations of confidentiality no less restrictive than the terms and conditions
of this


NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
11

--------------------------------------------------------------------------------




Article 20. Distributor acknowledges that (a) failure to satisfy at least one of
the foregoing requirements prior to disclosure of Xilinx Customer Materials to
Authorized Recipient will constitute an unauthorized disclosure by Distributor
in breach of this Agreement; and (b) disclosure of Xilinx Confidential
Information not consisting of Xilinx Customer Materials will be deemed a default
of this Agreement by Distributor that is incapable of a remedy.


20.5
The obligations of confidentiality under this Agreement will not apply to
information that: (a) is already known to the Recipient at the time of
disclosure without obligation of confidentiality; (b) is or becomes publicly
known through no wrongful act or omission of the Recipient; (c) is rightfully
received by Recipient from a third party without obligation of confidentiality;
(d) is approved for public release by written authorization of Discloser; or (e)
was developed by Recipient independently and without the use or benefit of the
Discloser's Confidential Information. A disclosure of Confidential Information
that is required to be made by a Recipient pursuant to any order of a court,
administrative agency, or any other governmental agency will not be deemed a
breach of this Agreement, provided that Recipient will promptly notify Discloser
in writing of such order and cooperate with Discloser to contest disclosure,
seek an appropriate protective order, and/or narrow the scope of such order to
only that portion of the Confidential Information which is necessary.



20.6
All Confidential Information, customer records and information, Marks, patents,
copyrights, designs, drawings, formulas or other data, photographs,
demonstration units and materials, literature, and sales aids of every kind will
remain the sole and exclusive property of the applicable Discloser or owner. No
right or license relating to Confidential Information is granted or conveyed
hereby by Discloser except as set forth in Section 20.2. Recipient shall not
de-compile, disassemble, reverse engineer or use any other process to gain
access to the underlying design information or source code of any object or
executable code, encrypted or other obfuscated information, prototype, sample or
tangible object that may be disclosed hereunder.



20.7
Any demonstration unit of the Products provided by or on behalf of Xilinx to
Distributor including, without limitation, all boards, beta software, commercial
software and device samples, will remain the property of Xilinx. Distributor
will have full responsibility for keeping each such demonstration unit in proper
operating condition for the duration that such units are in its possession.
Distributor will return each demonstration unit in good condition to Xilinx or
its authorized designee within fifteen (15) days of a written request from
Xilinx, or upon expiration or termination of this Agreement.



20.8
All Confidential Information is provided on an "as is" and "with all faults"
basis and in no event will Discloser be liable for any loss or damage arising
directly or indirectly out of the inaccuracy of its disclosed information.



20.9
Each Party agrees that full disclosure of this Agreement may be made by a Party
if reasonably required pursuant to applicable securities laws or regulations, or
in response to a lawful request of U.S. or other governmental authorities.



20.10
No termination of the Agreement will affect either Party's rights or obligations
with respect to Confidential Information disclosed prior to termination, which
will survive such termination as provided herein. Recipient will promptly return
to Discloser all documents, presentations, and other tangible items of
Confidential Information furnished by Discloser and all copies and portions
thereof in any form within fifteen (15) days of a written request from
Discloser, or upon expiration or termination of this Agreement or, if requested,
destroy same and certify compliance in writing.



20.11
Recipient agrees that any breach or threatened breach of this Article 20 may
cause harm to the Discloser for which money damages may not provide an adequate
remedy. Recipient agrees that in the event of such a breach or threatened breach
of this Article 20, in addition to any other available remedies, Discloser may
seek temporary and permanent injunctive relief restraining the Recipient from
disclosing or using Discloser’s Confidential Information.



21.
XILINX DATA SYSTEMS; PRIVACY



21.1
Xilinx may, subject to the terms of this Agreement, allow Distributor access to
certain presently-existing and future-adopted proprietary data systems and means
for use, in whole or in part, to facilitate the exchange of


NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
12

--------------------------------------------------------------------------------




information between Xilinx and Distributor in connection with this Agreement,
including, without limitation, COMPASS, the SouRCe and SharePoint sites
(collectively the "Data Systems"). Distributor acknowledges and agrees that all
information contained in Data Systems, whether initially deposited therein by
Xilinx or by Distributor, will be deemed and treated, as between Xilinx and
Distributor, as Xilinx’s Confidential Information pursuant to Article 20 above.


21.2
The security model for the Data Systems relies upon each participant's accurate
and timely maintenance of its access lists with Xilinx. As a condition of
gaining access to the Data Systems, Distributor agrees to: (i) properly maintain
its employee access lists with Xilinx (e.g., notify Xilinx when an employee's
access status should be changed, such as an increase, decrease, or cancellation
of access); (ii) comply with all reasonable security procedures instituted by
Xilinx; and (iii) promptly notify Xilinx if Distributor becomes aware of
perceived security problems with the Data Systems. Distributor acknowledges that
security relies in part on the infrastructure and application. Xilinx makes no
representations that the Data Systems cannot, or will not, be compromised.
Distributor hereby agrees that, provided Xilinx uniformly applies its security
standards to all users of the Data Systems, Xilinx will have no liability in the
event there is any compromise of the security of the Data Systems, and
Distributor hereby agrees to release and hold Xilinx harmless in such event.



21.3
In the event Distributor obtains access to data to which access has not been
authorized by Xilinx, Distributor agrees that (i) it will not make any use of
such data; and (ii) it will promptly notify Xilinx of the problem and provide
such assistance as Xilinx reasonably requests.



21.4
Distributor shall comply with Xilinx’ privacy and information security
requirements, in addition to applicable laws and regulations, with respect to
the collection, storage, processing, transmittal, and/or sharing of Personal
Information. As used herein, “Personal Information” means any information
related to any identified or identifiable natural or legal person, such as
Xilinx’ employees, customers, subcontractors, partners or any other third party,
and any other additional data deemed as personal data under applicable personal
data protection laws, which information is provided to Distributor for
processing on behalf of Xilinx pursuant to this Agreement.



21.5
Distributor may use Personal Information only to perform its obligations under
this Agreement and may disclose such information only to its employees having a
need to know for the performance of these obligations. Where Distributor is
authorized by Xilinx to subcontract any services involving the collection, use,
storage, transfer or processing of Personal Information, Distributor will agree
with its subcontractors to protect and process the Personal Information under
terms no less restrictive than those contained in this Agreement. Xilinx
reserves the right, at its sole option, to enter into additional confidentiality
agreements directly with such subcontractors to ensure adequate protection of
Personal Information and to comply with applicable laws.



21.6
Distributor shall immediately notify Xilinx by telephone and follow up in
writing if it becomes aware of any actual, suspected or alleged unauthorized use
of, disclosure of, or access to Personal Information by itself or others,
including notification of loss or suspected loss of data whether or not such
data has been encrypted. Distributor will cooperate with Xilinx in the manner
reasonably requested by Xilinx and in accordance with law, including but not
limited to: conducting the investigation; cooperating with authorities;
notifying affected persons, credit bureaus, other persons or entities deemed
appropriate by Xilinx; and/or issuing press releases.



22.
INSURANCE



22.1
Distributor shall, at its own expense, at all times during the Term of this
Agreement and after its termination, provide and maintain in effect those
insurance policies and minimum limits of coverage as designated below together
with any other insurance required by law in any jurisdiction where Distributor
sells the Products under this Agreement. Such policies shall be issued by
insurance companies authorized to do business in the jurisdiction where
Distributor’s obligations are to be performed and are reasonably acceptable to
Xilinx. In no way do these minimum requirements limit the liability assumed
elsewhere in this Agreement.



22.2
Distributor shall provide workers' compensation insurance as required by any
applicable law or regulation and, in accordance with the provisions of the laws
of the nation, state, territory or province having


NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
13

--------------------------------------------------------------------------------




jurisdiction over Distributor’s employees. If any such applicable jurisdiction
has a social scheme to provide insurance or benefits to injured workers,
Distributor must be in full compliance with all laws thereof. Distributor must
provide employer’s liability insurance in amounts not less than the local
currency equivalent of One Million Dollars (US $1,000,000).


22.3
Distributor shall carry public liability or commercial general liability
insurance covering all operations of Distributor arising out of or connected
with this Agreement with limits of not less than Ten Million Dollars (US
$10,000,000) per occurrence. Such insurance shall also provide, by endorsement
or otherwise, for contractual liability and cross liability and provide a
Vendors Broad Form Additional Insured Endorsement. If “claims made” policies are
provided, Distributor shall maintain such policies for at least one year after
the expiration of this Agreement.



22.4
Distributor shall carry comprehensive business automobile liability insurance,
including bodily injury and property damage for all vehicles used in the
performance of Distributor’s obligations under this Agreement, including but not
limited to all owned, hired (or rented) and non-owned vehicles. The limits of
liability shall not be less than the local currency equivalent of One Million
Dollars (US $1,000,000) combined single limit for each incident, or whatever is
required by local law or statute, whichever is higher. If injury to third-party
passengers of such vehicles is not covered by the above insurance, then
Distributor shall also maintain separate insurance to cover injury to such
passengers.



22.5
Distributor agrees to provide Xilinx with Certificates of Insurance, and shall
name Xilinx as an additional insured on any and all general liability insurance
policies it may have in effect from time to time, or shall ensure that such
policies contain a broad-form additional insured endorsement.



23.
TRADEMARKS



23.1
During the term of this Agreement, Distributor is authorized to use Xilinx
trademarks, trade names and logos (collectively, the “Marks”) in the Territory
on a non-exclusive basis solely in connection with Distributor’s sale,
advertisement and promotion of Products and Software in the Territory, provided
Distributor follows the instructions of Xilinx for the use thereof as set forth
in Exhibit E, as amended from time to time to reflect changes in status of the
Marks or to add or delete Marks. Distributor will not alter or remove the Marks
from any Products. Distributor will cease to use any of such Marks within thirty
(30) days following the effective date of termination of this Agreement.
Distributor will promptly notify Xilinx in writing of any possible infringement
of the Marks or of any claim or allegation that the Marks infringe the rights of
any third party, and Xilinx will have exclusive control over, and conduct of,
all claims and proceedings. Xilinx will bear the cost of any proceedings and
will be entitled to retain all sums recovered in any action for its own account.
Distributor will provide Xilinx with all assistance that Xilinx may reasonably
require in the conduct of any claims or proceedings.



23.2
Apart from the Marks, no other trademark or logo may be affixed to, or used in
connection with, the Products except that, Distributor may use its trade name on
packaging, advertising and promotional materials for the Products.



23.3
Distributor acknowledges that Xilinx is the owner of the Marks, and all rights
not expressly granted to Distributor in this Agreement are reserved by Xilinx.
Any goodwill derived from the use by Distributor of the Marks will inure to the
benefit of Xilinx. If Distributor acquires any rights in the Marks, by operation
of law, or otherwise, such rights will be deemed and are hereby irrevocably
assigned to Xilinx without further action by any of the parties. Distributor
agrees not to dispute or challenge, or assist any person in disputing or
challenging, Xilinx's rights in and to the Marks or the validity of the Marks.
Nothing herein will grant Distributor any right, title or interest in the Xilinx
Marks.



23.4
Distributor agrees that it will not, during the Term or thereafter, directly or
indirectly: (i) do, omit to do, or permit to be done, any act which will or may
dilute the Marks or tarnish or bring into disrepute the reputation of or
goodwill associated with the Marks or Xilinx or which will or may invalidate or
jeopardize any registration of the Marks; (ii) apply for, or obtain, or assist
any person in applying for or obtaining any trademark registration or domain
name of, or based on, the Marks, or any trademark, service mark or trade name
confusingly similar to the Marks; or (iii) grant or attempt to grant a security
interest in the Marks or record any such security interest against any
application or registration regarding the Marks in the United States Patent and
Trademark Office or elsewhere.


NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
14

--------------------------------------------------------------------------------




23.5
Distributor acknowledges that it is familiar with the high standards, quality,
style and image of Xilinx and the Marks, and Distributor will, at all times, use
the Marks in a manner which meets or exceeds such standards. Distributor will
ensure that its advertising, marketing and promotion of the Products and
Software in no way reduces or diminishes the reputation, image and prestige of
the Marks or the Products and Software.



23.6
Distributor will promptly provide Xilinx with copies of all communications,
relating to the Marks or the Products and Software, with any governmental,
regulatory or industry authority.



24.
EXPORT/REEXPORT



24.1
Distributor shall be responsible for obtaining all applicable export and import
consents and licenses in connection with the purchase and resale of the Products
under this Agreement. The supply of Products and Software to Distributor is
subject to Xilinx receiving any required export or reexport authorizations.



24.2
Distributor will not, without assuring compliance with U.S. and all applicable
export laws and regulations administered by the U.S. government and/or local
governmental authorities, that exist now or as amended, export or re-export
(directly or indirectly), divert, or transship any item purchased from Xilinx
and/or its subsidiaries, technical data, or a direct product thereof: (i) to any
country subject to embargo or special export controls by the U.S. Department of
the Treasury or other U.S. agency, (ii) to any country subject to national
security controls, (iii) to any persons or entities identified on the U.S.
Denied Person’s List, Entities List, Specially Designated Nationals List or
other lists published by the U.S. Government, or (iv) for the design,
development, production or use of prohibited items, or for any prohibited end
uses, including terrorism support, nuclear activities, missile technologies, or
chemical or biological weapons.



24.3
Distributor will maintain all required export transaction records for five (5)
years from the date of export/reexport, and timely produce the same as required
for compliance and audit purposes.



24.4
Distributor will use the most current Xilinx Product Matrix for product and
technology classifications, available on The SouRCe website.



24.5
Distributor will attest to compliance with the foregoing by countersigning the
Xilinx Export Assurance Statement on an annual basis, an example of which is
attached hereto as Exhibit C.



25.
U.S. FOREIGN CORRUPT PRACTICES ACT WARRANTIES



25.1
Distributor warrants and represents that it is familiar with the U.S. Foreign
Corrupt Practices Act (FCPA), applicable similar laws of other countries, and
applicable local governing anti-corruption laws. Distributor represents that to
the best of its knowledge, it, and each of its owners, directors, employees, and
every other person working on its behalf has not and will not, in connection
with the transactions contemplated by this Agreement or involving Xilinx, in
order to (i) obtain or retain business or (ii) secure any improper advantage for
Xilinx, offer, make or promise to make any payment, or transfer, offer or
promise to transfer anything of value, directly or indirectly (including through
any partner, agent, contractor, Sub-Distributor or other intermediary) to:

a)
any governmental official or employee (including employees of government owned
and government controlled corporations and public international organizations);

b)
any political party, official of a political party, or candidate for public
office;

c)
an intermediary for payment to any of the foregoing;

d)
any other person or entity in a corrupt or improper effort to obtain or retain
the subject contract or any commercial advantage, such as a permit or license to
do business, in connection with the subject contract; or

e)
any other person or entity if such payment or transfer would violate the laws of
the country in which made or the laws of the United States.


NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
15

--------------------------------------------------------------------------------




25.2
Distributor warrants and represents that none of officers or directors are
government officials or immediate family members of a government official. In
the event that during the term of this Agreement there is a change in the
information contained in this paragraph, Distributor agrees to make immediate
disclosure to Xilinx, and in that case Xilinx may immediately terminate this
Agreement by written notice.

25.3
Distributor further warrants and represents that, should it learn of or have
reason to suspect any breach of the covenants in this Article 25, it will take
appropriate remedial steps and promptly notify Xilinx.

25.4
At the request of Xilinx at any time, Distributor will certify in writing that
it has no knowledge of any of the foregoing or similar activities in the form
requested by Xilinx.

26.
TERM, TERMINATION AND SURVIVAL



26.1
This Agreement shall begin on the Effective Date and continue in force unless
and until terminated pursuant to the terms hereof (the “Term”).

26.2
This Agreement may be terminated at any time, without cause, by either party
upon giving the other party at least ninety (90) days prior written notice. Such
termination shall be effective on the date stated in the said notice or, if none
stated, ninety (90) days after the date of notice.

26.3
This Agreement may be terminated immediately for cause by either party in the
event the other party:

26.3.1
becomes insolvent;

26.3.2
is unable to pay its debts as they fall due;

26.3.3
ceases to function as a going concern or to conduct its operations in the normal
course of business;

26.3.4
assigns or transfers, either voluntarily or by operation of law, any or all of
its rights or obligations under this Agreement without having obtained the prior
written consent of the other party;

26.3.5
sells, assigns, or transfers to a third-party an ownership interest of 30% or
more of its business;

26.3.6
upon the filing of a petition by or against it under any applicable bankruptcy
or insolvency law, fails to tender to the other party a guarantee of its
obligations under this Agreement by a person, firm or other entity having a net
worth of at least 85% of its own net worth as of the commencement of this
Agreement, such guarantee to be in a form satisfactory to the other party; or

26.3.7
fails to perform any of its obligations under this Agreement, including all
Exhibits and the Guidelines, so as to be in default hereunder and fails to cure
such default within thirty (30) days after written notice thereof.



26.4
In the event Xilinx terminates for its convenience or for any reason other than
those listed in Section 26.3, or Distributor terminates, Xilinx shall
repurchase, at Distributor’s election, any or all unsold Products in
Distributor’s inventory or in transit to Distributor on the effective date of
termination, along with any or all technical and promotional material designed
to promote the sale of the Products. Within ten (10) days of receipt of notice
of termination, Distributor shall advise Xilinx of the inventory it expects to
have on hand as of the effective date of termination and identify what part of
such inventory Distributor intends to return. Any and all Product that
Distributor elects to retain shall be deemed NCNR. The repurchase price for such
unsold Products and other material shall be the actual Price paid by Distributor
less any prior credits or adjustments. All freight charges associated with such
repurchase of Products under this Section 26.4 shall be paid by Distributor
(unless Xilinx terminates for its convenience or Distributor terminates for
cause, in which case Xilinx shall pay such freight charges) and all Product must
be in Original Condition and returned in original cartons or the equivalent.




NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
16

--------------------------------------------------------------------------------




26.5
After any termination of this Agreement Xilinx agrees to sell to Distributor any
Products which Distributor is contractually obligated to furnish to a customer
and which Distributor does not have in its inventory, provided that Distributor
orders such Products within ten (10) days after the effective date of
termination. Any Product sold to Distributor under this Section 26.5 is NCNR.
Additionally, Distributor agrees to provide Xilinx with point of sale
information on all post-termination customer transactions.



26.6
In the event this Agreement is terminated for any reason with outstanding
credits existing in favor of Distributor, Xilinx shall, upon receipt of proper
invoice evidencing the same, promptly refund cash to Distributor in the amount
of the outstanding credits.

 
26.7
In the event of a termination for any reason, Distributor agrees to cooperate
with Xilinx in the transfer of customer data and all other things necessary to
ensure a smooth transition and minimize any disruption in the supply of Products
to the customer.



27.
GENERAL



27.1
Independent Contractors. It is understood and agreed that Xilinx and Distributor
are independent contractors and each is engaged in the operation of its own
business and neither will be considered the agent of the other for any purpose
whatsoever. Nothing contained in this Agreement will be construed to establish a
relationship that would allow either party to make representations or warranties
on behalf of the other or to bind the other.

27.2
No Assignment. This Agreement may not be assigned or transferred in whole or in
part by either party without the prior written consent of the other which shall
not be unreasonably withheld. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their successors and permitted assigns.

27.3
Compliance. Each Party shall abide by, and have its Subsidiaries, partners,
agents and contractors abide by, any and all applicable laws, regulations,
ordinances, or statutes with respect to the performance of its obligations under
this Agreement, including, but not limited to, those governing the use of
insider information, export laws and regulations, antitrust laws, competition
laws, environmental, health and safety laws, employment laws, child labor laws,
laws prohibiting bribery or corruption, and any others that may apply in any
jurisdictions in which Distributor sells Products, either directly or indirectly
through such third parties. Should any of the requirements stated in this
Agreement or the Guidelines be in violation of the law in any country or
territory, the local law should always take precedence. In such case, however,
the non-complying Party shall promptly notify the other Party of the inability
to comply. Each party further agrees to hold harmless, and to indemnify the
other Party, for any costs, expenses, or losses incurred as a result of breach
of the foregoing. In addition, each party shall abide by its published
respective Code of Conduct and have those employees and contractors assigned to
work on Xilinx premises or those allowed access to Xilinx computer networks,
read, acknowledge, and abide such Code.

27.4
Entire Agreement. This Agreement, including the Exhibits attached hereto and the
Guidelines, constitute the entire understanding of the parties with respect to
the subject matter hereof and supersede all prior discussions, representations,
arrangements, understandings and agreements relating thereto, written or oral,
between the parties (including any pre-contractual misrepresentations, or
misstatements, other than those which may have been made fraudulently); however,
that certain Guaranty Agreement between Distributor and Xilinx dated February 8,
2013 shall remain in place and effective according to its terms. No party has
relied on any representation, statement, arrangement, understanding or agreement
(whether written or oral) not expressly set out or referred to in this
Agreement. Amendments to this Agreement must be in writing, signed by the duly
authorized officers of the parties, specifically stating that such amendments
are made pursuant to this Section 27.4.

27.5
No Implied Waivers. The failure of either party at any time to require
performance by the other of any provision hereof shall not affect the right of
such party to require performance at any time thereafter, nor shall the waiver
of either party of a breach of any provision hereof be taken or held to be a
waiver of a provision itself.

27.6
Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating


NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
17

--------------------------------------------------------------------------------




the remaining provisions hereof in that jurisdiction or affecting the validity
or unenforceability of such provision in any other jurisdiction.
27.7
Survivorship. All rights and obligations under the following provisions of this
Agreement shall survive and remain in effect beyond any expiration or
termination hereof: Articles 1 (Definitions) and all defined terms, 10
(Payment), 11 (Taxes) and 12 (Audits), Sections 15.3, 15.4 and 15.6, Articles 16
(RMA), 17 (Intellectual Property Indemnification), 18 (General Indemnification),
19 (Limitation of Liability), 20 (Confidentiality), 21 (Xilinx Data Systems;
Privacy), 22 (Insurance), Sections 23.3 and 23.4, Articles 24 (Export /
Reexport, 25 (US Foreign Corrupt Practices Act Warranties), Sections 26.4, 26.5,
26.6 and 26.7, and Article 27 (General).

27.8
Force Majeure. Neither party shall be liable for failure to fulfill its
obligations under this Agreement or any Purchase Order issued hereunder or for
delays in delivery due to causes beyond its reasonable control, including, but
not limited to, acts of God, acts of terrorism, war, acts or omissions of the
other party, man-made or natural disasters, material shortages, strikes, delays
in transportation or inability to obtain labor or materials through its regular
sources. The time for performance of any such obligation shall be extended for
the time period lost by reason of the delay.



27.9
Conflicting Terms. The parties agree that the terms and conditions of this
Agreement shall prevail, notwithstanding contrary or additional terms, in any
Purchase Order, sales acknowledgement, confirmation, invoice, or any other
document issued by either party effecting the purchase and/or sale of Products.

27.10
Notices. Any notice or other communication given or made under this Agreement
shall be in writing and may be sent to the relevant party by pre-paid registered
post or reputable over-night courier. Notice will be effective if addressed
pursuant to this Section 27.10 notwithstanding any change of address if the
party has failed to provide notice of such change. Unless the contrary is
proved, each such notice or communication will be deemed to have been made if by
post seven (7) days after posting, if by overnight courier three (3) days after
dispatch. Notices shall be served to the parties as follows:



For Xilinx:
Xilinx, Inc.
Attn: General Counsel
2100 Logic Drive
San Jose, CA 95124


For Distributor:
Avnet, Inc.
Attn: General Counsel
2211 South 47th Street
Phoenix, AZ 85034


27.11
Headings. The headings of paragraphs, Sections and Articles herein are inserted
for convenience of reference only and shall be ignored in the construction or
interpretation hereof.



27.12
Governing Law and Jurisdiction. The parties agree that this Agreement shall be
governed by, and construed and interpreted in accordance with the law of State
of California (except its choice of law rules) as though made by parties
residing in California so as to be fully performed within that State. The
parties hereby submit to the exclusive jurisdiction of, and waive any venue
objections against, the state and federal courts (as applicable) located in
Santa Clara County, California, in any litigation arising out of or in
connection with this Agreement. The parties expressly disclaim application of
the United Nations Convention on Contracts for the International Sale of Goods
to this Agreement and all transactions contemplated hereunder.



27.13
Exhibits. The following Exhibits shall be incorporated in this Agreement by
reference herein:



Exhibit A: Territories and Subsidiaries

NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
18

--------------------------------------------------------------------------------




Exhibit B: Sub-Distributors and Territories
Exhibit C: Export Assurance Statement
Exhibit D: Distributor Inventory Relief
Exhibit E: Trademark Usage Guidelines
Exhibit F: Grandfather warranty and indemnity
Exhibit G: Avnet contacts
27.14
Termination of Prior Agreement. That certain Master Distributor Agreement dated
July 27, 2005, as amended (the “Prior Agreement”), shall be deemed terminated
effective on the Effective Date of this Agreement. Any “Product” (as defined in
the Prior Agreement) held in inventory by Distributor (other than for the
account of Distributor or a Distributor Subsidiary) as of such date shall be
deemed “Product” (as defined in this Agreement) held in inventory by Distributor
under the terms and conditions of this Agreement. All Product sold under the
Prior Agreement for the account of Distributor or a Distributor Subsidiary shall
be governed by the Prior Agreement.



27.15
Allocation of Risk. Distributor acknowledges and agrees that each provision of
this Agreement that provides for a disclaimer of warranties or an exclusion or
limitation of damages represents an express allocation of risk, and is part of
the consideration of this Agreement.



27.16
Interpretation. Distributor acknowledges and agrees that it has read and
understood this Agreement, has had an opportunity to discuss this Agreement with
its legal and other advisors, and agrees to be bound by the terms and conditions
of this Agreement. This Agreement shall be interpreted fairly in accordance with
its terms and without any strict construction in favor of or against either
party.



27.17
Counterparts. This Agreement may be signed in duplicate originals, or in
separate counterparts, which are effective as if the parties signed a single
original. A facsimile of an original signature transmitted to the other party is
effective as if the original was sent to the other party.



[SIGNATURE PAGE FOLLOWS]



























NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
date(s) indicated below.
XILINX:
XILINX, INC.


By: /s/ Chris Henry
XILINX IRELAND


By: /s/ Eddie Lee
Name: Chris Henry
Name: Eddie Lee
Title: VP Sales Operations
Title: Vice President & Treasurer
Date: 3/13/2014
Date: 3/13/2014


XILINX SALES INTERNATIONAL PTE. LTD.
By: /s/ Oren Scotten 
 
Name: Oren Scotten
 
Title: Site Director
 
Date: 3/13/2014
 



DISTRIBUTOR:
AVNET, INC.


By: /s/ Gerry Fay
Name: Gerry Fay
Title: President, EM Global
Date: 3/12/2014














































NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
20

--------------------------------------------------------------------------------




EHIBIT A
TERRITORIES AND SUBSIDIARIES








AVNET, INC.
SCHEDULE OF AUTHORIZED ELECTRONICS MARKETING LOCATIONS
Revised: January 9, 2014


The following list of divisions, groups, and subsidiaries (direct and indirect)
of Avnet, Inc. are authorized Electronics Marketing selling locations under the
Agreement, and the “Territory” shall be the geographies associated with each
location.






AMERICAS: 


Americas Distribution Center:  Avnet Electronics Marketing, an operating group
of Avnet, Inc. (all locations in the Americas)


SUBSIDIARIES
Brazil - Avnet do Brasil Ltda.
Brazil - Avnet Components Brasil Participacoes, Ltda.
Brazil - Avnet Embedded Industria e Comercio Ltda.
Canada - Avnet International (Canada) Ltd. (all Avnet Electronics Marketing
Locations)
Mexico - Avnet de Mexico, S.A. de C.V.
Puerto Rico - Avnet de Puerto Rico, Inc.
Chile - Avnet Chile S.A.
Chile - Avnet Trader S.A.
United States: Telmil Electronics, Inc.








EUROPE:


European Distribution Center:  (RDC) - Avnet Europe Comm. VA (Belgium),


The following list of divisions, groups, subsidiaries and affiliates of Avnet
Europe Comm. VA are authorized selling locations under the Agreement and the
"Territory" shall be EMEA (Europe, Middle East & Africa) including but not
limited to the geographies associated with each location.
AVNET ELECTRONICS MARKETING GROUP
Avnet Europe Comm. VA, Kouterveldstraat 20, 1831 Diegem, Belgium
All locations in EMEA


SUBSIDIARIES
France, EBV Elektronik SAS, rue Gruninger, Parc d’Innovation d’Illkirch, 67400
Illkirch Graffenstaden, France
France, EBV Elektronik SAS, Immeuble Actys B2, voie 3, BP17316, 31673 Labège
Cedex (Toulouse), France
France, EBV Elektronik GmbH & Co. KG, Parc Club du Moulin à Vent, 33, Av. du Dr.
Georges Lévy, 69693 Venissieux Cedex (Lyon), France
Germany, EBV Elektronik GmbH & Co. KG, Kitzingstr. 15-19, 12277
Berlin-Mariendorf, Germany
Germany, EBV Elektronik GmbH & Co. KG, In der Meineworth 21, 30938 Burgwedel,
Germany
Germany, EBV Elektronik GmbH & Co. KG, An der Gümpgesbrücke 7, 41564 Kaarst,
Germay
Germany, EBV Elektronik GmbH & Co. KG, Neue Ramtelstrasse 4, 71229 Leonberg,
Germany
Germany, EBV Elektronik GmbH & Co. KG, Airport Business Center Leipzig,
Frankfurter Straße 2, 04435 Schkeuditz, Germany
Germany, EBV Elektronik GmbH & Co. KG, Im Technologiepark 2-8, 85586 Poing,
Germany

NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
21

--------------------------------------------------------------------------------




Germany, EBV Elektronik GmbH & Co. KG, Kaiserring 12, 78050 VS-Villingen,
Germany
Germany, EBV Elektronik GmbH & Co. KG, Borsigstr. 36, 65205 Wiesbaden, Germany
Germany, EBV Elektronik GmbH & Co. KG, Lina-Ammon-Str.19b, 90471 Nürnberg,
Germany
Hungary, EBV Elektronik Kft., Budafoki út 91-93, West Irodahaz, H-1117 Budapest,
Hungary
Ireland, EBV Elektronik GmbH & Co. KG, Dublin 12, Ireland
Israel, EBV Elektronik, Avnet Building, 40600 Tel Mond, Isreal
Italy, EBV Elektronik s.r.L., Via C. Frova, 34, 20092 Cinisello Balsamo (MI),
Italy
Italy, EBV Elektronik s.r.L., Via Panciatichi, 40, 50127 Firenze, Italy
Italy, EBV Elektronik s.r.L., Via Carlo Cattaneo, 54, 41100 Modena, Italy
Italy, EBV Elektronik s.r.L., Via G. Capaldo, 10, 80128 Napoli, Italy
Italy, EBV Elektronik s.r.L., Viale Palmiro Togliatti, 1639, 00155 Roma, Italy
Italy, EBV Elektronik s.r.L., Piazza Adelaide Longino, 8/11, 35030 Sarmeola di
Rubano (PD), Italy
Italy, EBV Elektronik s.r.L., Corso Vercelli, 348, 10156 Torino, Italy
Netherlands, EBV Elektronik GmbH & Co. KG, Planetenbaan 116, 3606 Maarssenbroek,
Netherlands
Norway, EBV Elektronik NUF, Postboks 101, Manglerud, Ryensvingen 3B, 0681 Oslo,
Norway
Poland, EBV Elektronik Sp.z.O.O., ul. Woloska 18, 02-675
Poland, EBV Elektronik Sp.z.O.O., Plac Solny 16, 50-062 Wroc³aw, Poland
Romania, EBV Elektronik SRL, Construdava Business Center, Sos. Pipera-Tunari 4C,
77190 Voluntari, Ilfov (Bucharest), Romania
Russia, EBV Elektronik M, Korovinskoye Shosse 10, 127486 Moscow, Russia
Russia, EBV Elektronik M, Polustrovsky prospect 43, office 421, 195197 St.
Petersburg, Russia
Slovak Republic, EBV ELEKTRONIK, s.r.o, Digital Park, Einsteinova 21, 85101
Bratislava, Slovak Republic
Slovenia, EBV Elektronik D.o.o., Dunajska c. 22, 1000 Ljubljana, Slovenia
South Africa, EBV ELECTROLINK(Pty) Ltd, 1 Mediterranean Street, 8001 Foreshore,
Cape Town, South Africa
South Africa, EBV ELECTROLINK(Pty) Ltd, 11 Derby Place, Suite 4 Bauhinia
Building, Forest Square, 3629 Westville, South Africa
South Africa, EBV ELECTROLINK(Pty) Ltd, Woodlands Office Park, 141 Western
Service Road, 2157 Woodmead, Johannesburg, South Africa
Spain, EBV Elektronik Spain SL, Antón Fortuny 14-16 Esc.C 3° 2a, 8950 Esplugues
de Llobregat / Barcelona, Spain
Spain, EBV Elektronik Spain SL, Calle San Fernando, nº 44 Entresuelo, 39010
Santander / Cantabria, Spain
Spain, EBV Elektronik Spain SL, Centro Empresarial Euronova, C/Ronda de
Poniente, 4, 28760 Tres Cantos / Madrid, Spain
Sweden, EBV Elektronik GmbH & Co. KG, Derbyvägen 20, 21235 Malmö, Sweden
Sweden, EBV Elektronik GmbH & Co. KG, Glimmervägen 14, 7 tr, 19162 Sollentuna,
Sweden
Switzerland, EBV GmbH & Co. KG, Bernstrasse 394, 8953 Dietikon, Switzerland
Switzerland, EBV GmbH & Co. KG, Av. des Boveresses 52, 1010 Lausanne,
Switzerland
Turkey, EBV Elektronik Ticaret Limited Sirketi, Perdemsaç Plaza Bayar Cad.
Gülbahar , 34742 Istanbul, Turkey
Ukraine, EBV Elektronik TOB, Vasilkovskaya Street 14, 03040 Kiev, Ukraine
United Arab Emirates, Sky Electronics , JAFZA South Zone, Dubai, India
United Kingdom, EBV Elektronik GmbH, Thames House, 17 Marlow Road, Maidenhead,
Berkshire, SL6 7AA, United Kingdom
United Kingdom, EBV Elektronik GmbH, 144 West George Street, Glasgow, G2 2HG,
United Kingdom
United Kingdom, EBV Elektronik GmbH, Manchester International Office Centre,
Suite 3E, Manchester, M22 5WB , United Kingdom
United Kingdom, EBV Elektronik GmbH, 12 Interface Business Park, Bicknoll Lane,
Wiltshire, SN4 8SY, United Kingdom
ASIA:


Asian Distribution Center (RDC) - Singapore - Avnet Asia Pte.Ltd


Australia
Avnet Electronics Marketing (Australia) Pty Ltd


China (PRC)
Avnet Logistics (Shenzhen) Ltd ༈¨安²富»利û物ï流÷༈¨深î圳Ú༉©有Ð限Þ公«司¾༉©
Avnet (Tianjin) Logistics Ltd ༈¨安²富»利û༈¨天ì津ò༉©国ú际Ê物ï流÷有Ð限Þ公«司¾༉©
Avnet (Shanghai) Limited (安²富»利û电ç子Ó(上Ï海£)有Ð限Þ公«司¾)



NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
22

--------------------------------------------------------------------------------




YEL Electronics (Shanghai) Limited (萃Í霸Ô电ç子Ó贸³易×༈¨上Ï海£༉©有Ð限Þ公«司¾)
YEL Electronics (Shenzhen) Limited (萃Í冠Ú电ç子Ó贸³易×༈¨深î圳Ú༉©有Ð限Þ公«司¾)
Hong Kong
Avnet Technology Hong Kong Limited ༈¨安²富»利û科Æ技¼香ã港Û有Ð限Þ公«司¾༉©
Avnet Sunrise Limited ༈¨晨¿兴Ë安²富»利û有Ð限Þ公«司¾༉©
Chinatronic Technology Limited ༈¨华ª创´科Æ技¼有Ð限Þ公«司¾༉©
EBV Elektronik Limited
YEL Electronics (China) Limited (盈¯创´电ç子Ó༈¨中Ð国ú༉©有Ð限Þ公«司¾)
YEL Electronics Hong Kong Limited (杨î氏Ï电ç子Ó有Ð限Þ公«司¾)
YEL Korea (HK) Limited
Avnet Unidux (HK) Ltd.
India
Avnet India Private Limited
Japan
Avnet EM Holdings (Japan) Kabushiki Kaisha
Avnet Internix Kabushki Kaisha
Unidux Inc.
Korea
Avnet Korea, Inc
Malaysia
Avnet Malaysia Sdn Bhd
YEL Electronics Sdn Bhd
Avnet Unidux (Malaysia) Sdn.Bhd.
New Zealand
Avnet (NZ)
Philippines
Avnet Philippines Pty Ltd. Inc
Singapore
Avnet Asia Pte Ltd (including its subsidiaries / related companies)
YEL Electronics Pte Ltd
Avnet EM Japan (Asia) Ltd.
Avnet Unidux (Singapore) Pte. Ltd.
Taiwan
Avnet Asia Pte Ltd Taiwan Branch (新Â加Ó坡Â商Ì安²富»利û股É份Ý有Ð限Þ公«司¾台¨湾å分Ö公«司¾)
Thailand
Avnet Technology (Thailand) Ltd
Avnet Unidux (Thailand) Co, Ltd.


END OF EXHIBIT A



































NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
23

--------------------------------------------------------------------------------






EXHIBIT B


SUB-DISTRIBUTORS AND TERRITORIES
Territory
Sub-Distributor Name
Japan
NAKAMURA-DENKI INC
MICRONINC
YASHIMA DENKI CO LTD
NIHONINTERFACE CO LTD
ADVANCED TECHNOLOGY CORP. OF JAPAN
TECHNO ASTY CO.,LTD
MAKOTO DENSHI CO LTD
JAPAN MICRO ELECTRONICS INC
RIKEI ELECTRONICS INC
ASTRO INTERNATIONAL INC
KAGA ELECTRONICS CO.,LTD
KSY CORPORATION
BEE BEANS TECHNOLOGIES CO.,LTD.
MEICO ELECTRONIC CO.,LTD.
RAYTRON, INC.
NIHON DENSHI DEVICE CO LTD
TAKEBISHI CORPORATION
SEIWA CO., LTD
EIKOSHA CO., LTD.
MIMASA INDUSTRY CORPORATION
TOKIWA WEST CO., LTD
MATOBASHOJI INC
OKAMOTO ELECTRONICS CORP
AID ELECTRONICS CO., LTD
KANETSU CO,. LTD
NISSHO MUSEN CO LTD
IMEC INC
PIONICS CO LTD
SUNDENSHI CO.,LTD.
TAKUMI SHOJI CO LTD
SHINWA CO LTD
TOKYO DENSHI HANBAI CO LTD
SINRYU DENKI CO LTD
TOTEC CORPORATION
CORESTAFF CO LTD
SISTEC CO LTD
MEISOL CO., LTD.
Chubu Ikegami Tsusho Co Ltd
NAGOYA RIKEN DENGU CO LTD
Russia
InLine Group head quarter in Moscow http://www.inlinegroup.ru/
Russia
Macro Group head quarter in St. Petersburg http://www.macrogroup.ru/
Russia
VDMAIS head quarter in Kiev, Ukraine http://www.vdmais.kiev.ua/
Russia
Silica Logistics Partners listed below:








NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
24

--------------------------------------------------------------------------------




 Name
Website
Address
1 Komponenta Inc.
2 RSP-Complect Ltd
3 ALMAZ-SPECPOSTAVKA
4 Start 21
5 JSC "GAMMA"
6 MACRO TEAM
7 NPC-GRANAT
8 Electronics Vision GmbH
9 Integris
10 Radioexport
11 Mlcrosun
12 Intercomponents
http://www.komponenta.ru/
http://www.rssp.ru/
http :1/www .almaz-sp. ru/
http://www.21vek21.ru/
htto://www.icgamma.ru/
http://www.macroteam.ru/
http://n pcgra nat. ru/
http://electron ics~vision.com/
http://www. integris. ru/
http://www. radioexport. ru
http://www. rn icrosu n. ru/
http://www.intco.ru/
125565, Moscow, Leningradskoe shosse, 92A, of. 5
117049, Moscow, Leninsky Av.4, 1A
124498, Zelenograd, Drive 4806, Bld.4/1, office 119b
123103, Moscow, Zhivopisnaya st., 3/1
188800, Russia, Vyborg, Nekrasova st.19
111141, Moscow, Zelenyj Prospect 2
194021, St. Petersburg, ul. Shatelena, 3
73432, Germany, Aalen-Unterkochen, Rathausplatz 7
641800, Moscow, Voronzovskay, 8, bld.4
121059, Moscow, Ukrainskii bulvar, 8
630091, Novosibirsk, Krasniy pr-t 54, of. 426
115230, Moscow, Varshavskoe shosse, 46, of. 550




















































NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
25

--------------------------------------------------------------------------------




EXHIBIT C
EXPORT ASSURANCE STATEMENT


In regard to our continuing efforts to ensure compliance with U.S. export laws
and regulations, including those administered by the Bureau of Industry and
Security under the U.S. Department of Commerce, we hereby remind you of the
export compliance obligations mutually agreed in the Master Distributor
Agreement executed by Xilinx and your company (on behalf of yourself and your
subsidiaries).
In connection with the above, we further request your acknowledgment and
agreement to the following:
•
You certify that you will not, without assuring compliance with applicable U.S.
export laws and regulations, that exist now or as amended, export or re-export
(directly or indirectly), divert, or transship any item purchased from Xilinx
and/or its subsidiaries, technical data, or a direct product thereof: (i) to or
via any terrorist-supporting country, (ii) to any country subject to embargo or
special export controls by the U.S. Department of the Treasury or other U.S.
agency, (iii) to any country subject to national security controls, (iv) to any
persons or entities identified on the U.S. Denied Person’s List, Entities List,
Specially Designated Nationals List or other lists published by the U.S.
Government, or (v) for the design, development, production or use of prohibited
items, or for any prohibited end uses, including terrorism support, nuclear
activities, missile technologies, or chemical or biological weapons.



•
You will maintain all required export transaction records for five years from
the date of export/re-export, and timely produce them as required for compliance
and audit purposes.



•
You will use the most current Xilinx Product Matrix for product and technology
classifications, available on The SouRCe website.



•
For an up-to-date list of the members of the Country Groups under Supplement No.
1 to Part 740 of the Export Administration Regulations, please refer to
http://www.access.gpo.gov/bis/ear/pdf/740spir.pdf. Please note that you are
responsible for monitoring any changes to these regulations and complying with
the same.

We request that you provide a copy of this Annual Statement of Export Assurance
to the responsible individuals in your export compliance department and at your
subsidiaries from which Xilinx product and/or technical data may be exported or
reexported to ensure the full understanding of and compliance with the same.
In the event that you cannot certify any of the above, or become aware of any
potential or actual violation at _______ of any applicable U.S. exports laws and
regulations relating to the handling or disposition of Xilinx products or
technology, please advise us as soon as possible so that we can take proper
measures to resolve the same.
Please be advised these obligations are independent of, and shall survive, the
expiration or earlier termination of any agreement between our companies.
To acknowledge the above, please sign and return a copy of this letter to us at
your earliest convenience.
Yours Truly,
________________________                
Evelyn Bernal
Export Compliance Manager
Xilinx, Inc.











NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
26

--------------------------------------------------------------------------------






I certify that I am a responsible official of ________ authorized to sign this
Statement of Assurance on its behalf.


Company Name:          _____________________    
By: (Compliance Manager):     _____________________            
Print Name and Title:          _____________________                
Date:                 _____________________                   


Please return a signed copy of this assurance to:
Xilinx, Inc.
2100 Logic Drive
San Jose, CA 95124




Attn: Evelyn Bernal, Xilinx Global Trade Compliance Group
Email: evelynm@xilinx.com
Fax: (408) 371-6902



































































NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
27

--------------------------------------------------------------------------------




EXHIBIT D
DISTRIBUTOR INVENTORY RELIEF
Xilinx sells Product to Distributor at the Price which is noted in the
Distributor Cost (DC) column per the Price Book.  Due to a variety of factors,
variances can exist between the Price and the Adjusted Distributor Cost (ADC)
after Distributor sells through to an end customer.  In order to provide for
cash flow relief to Distributor, Xilinx will provide working capital relief on
Distributor’s inventory up to the days supply goal communicated in the Xilinx
Guidelines.  Xilinx will implement the terms of the Distributor Inventory Relief
(DIR) Program as follows:
DIR will be calculated each month, using a [***] rolling average, by Xilinx to
determine an average discount factor to apply to ending on hand (EOH) inventory
held by Distributor, limited to the days’ supply goal.  The calculation will be
as follows:
[***]


/////////////////////////


DIR, or a percentage of DIR, is provided to Distributor at the discretion of
Xilinx based on the Distributor cost of working capital.


Further explanation of terms used in this exhibit:


DC or Distribution Cost: The price at which Xilinx sells the Product to
Distributor.  Distributor holds the inventory on the shelf at this value.


ADC or Adjusted Distribution Cost: The cost authorized by Xilinx for
Distributor.


DIR or Distribution Inventory Relief: A program to determine the difference
between the inventory at Distribution Cost value, and, the inventory at the
Adjusted Distribution Cost value.


EOH or Ending On Hand inventory: The value of the inventory at the end of a
particular time period such as month end or quarter end


DDA$ or Distribution Debit Authorization Dollars: Whenever an ADC is determined,
the DDA$ are the difference between the ADC and the DC.

















































NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
28

--------------------------------------------------------------------------------




Exhibit E
TRADEMARK USAGE GUIDELINES
Distributor shall observe generally-recognized rules for the usage of trademarks
when making use of the Marks in both print and online presentation, including
adherence to the following guidelines:
General Trademark Rules


•
Always use the proper spelling, including spaces and any uppercase and lowercase
conventions, as shown below under Use of Trademark Symbols.

•
Never modify a trademark by creating new words or abbreviations, and do not use
plurals, possessives, or hyphens with a trademark.

•
Do not combine Xilinx trademarks with trademarks of other companies, such as
XilinxAvnet.

•
Always use trademarks as unaltered “proper” adjectives. Do not use trademarks as
a noun or a verb in a sentence. Trademarks must always be followed by an
appropriate generic noun.

•
Use of two trademarks together should be avoided, but when necessary, both
trademarks must be used with an appropriate trademark symbol upon the first two
mark combination within a document or webpage. Examples: Xilinx® EasyPath™
program, or Xilinx® WebPACK™ software.

•
Distributor will not use Xilinx’s trademarks on Distributor’s business cards or
letterhead.

•
An attribution statement substantially similar to the examples below must be
used when Xilinx trademarks are used in print and online:

[ ] is a trademark of Xilinx, Inc. in the United States and other countries.
[ , , and ] are trademarks of Xilinx, Inc. in the United States and other
countries.
•
All proposed use by Distributor of the Marks must be approved in writing by
Xilinx

•
Logos:

◦
Each graphical trademark, branding treatment, or logo (collectively “Logo(s)”)
must be reproduced exactly as specified by Xilinx by using original graphics
files available from Xilinx.

◦
A minimum clear space (equal to ½ of the height of the Logo) on all sides of the
Logo is to be kept free of other visual elements.

◦
When printed with a third party’s graphical trademark, the Logo must be of at
least equal size as such third party’s trademark. Distributor will not print the
Logo in black if the third party’s trademark appears in color

Use of Trademark Symbols
Proper spelling, trademark symbol placement, and appropriate nouns for the most
common Xilinx trademarks are as follows:
Corporate Trademarks
 
Device Trademarks
Software Trademarks
Xilinx® products
 
Artix® FPGA
ISE® Design Suite
Xilinx logo:
 
Kintex® FPGA
MicroBlaze™ processor
[xilinxlogo1.jpg]
 
Virtex® FPGA
Vivado® Design Suite
 
Zynq® SoC
WebPACK™ software
 
also: EasyPath™ program
 

To ensure consistency in trademark usage, trademark symbols are placed only on
the primary product series name, and not on the family variations denoted with a
number. For example: Virtex®-7 FPGA, and Zynq®-7000 SoC.



















NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
29

--------------------------------------------------------------------------------




Exhibit F
GRANDFATHER WARRANTY AND INDEMNITY
With respect to only the specific customers listed below that have, prior to the
effective date of this Agreement, entered into a agreement with Distributor
wherein Distributor agreed to, as described below, either (1) a patent indemnity
provision for Xilinx Products with customary terms, conditions, exclusions and
limitations substantially similar to those set forth in this Agreement, or (2)
an express warranty for Xilinx Products with customary terms, conditions,
exclusions and limitation substantially similar to those set forth in the Xilinx
Terms of Sale, other than a longer warranty period as described below
(hereafter, collectively, the “Existing Grandfather Contracts”), Distributor
shall have no obligation to terminate such Existing Grandfather Contracts, or
amend such Existing Grandfather Contracts to be consistent with this Agreement
while ignoring the existence of this Exhibit F, and Xilinx shall continue to
abide by its obligations with respect to the warranties and indemnities created
by such Existing Grandfather Contracts for Xilinx Products sold by Distributor
after the effective date of this Agreement; provided, however, that Xilinx does
not consent to the offer, acceptance or pass-through by Distributor of any
patent indemnity or any product warranty, other than in accordance with this
Agreement, while ignoring the existence of this Exhibit F, in connection with
any (i) renewal or extension of such agreements other than renewals or
extensions which occur automatically without action by Distributor; or (ii)
transfers or assignments of any such agreements by any customer other than a
transfer or assignment which does not require the consent of Distributor.


Patent Indemnity Passed to:


[***]


Longer Warranty Passed to:
        
Customer
Warranty period
[***]
[***]

 



















































NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
30

--------------------------------------------------------------------------------




Exhibit G
AVNET CONTACTS
The following Avnet Contacts (or their successors) must receive notice per
Section 3.2:


•
Global

◦
Tim Barber                          Senior VP Global Design Chain Business
Development

•
EMA

◦
Ron Reed                            Senior Director Products

◦
Phil Wehrli                          Senior VP Supply Chain and Materials

◦
Michael Peckham            Director Supplier Business Manager

•
EMEA

◦
Vincent Cellard                 Vice President Operations

◦
Bruce Hingston                 Director of Assets

◦
Francesco Eucherio         Xilinx Supplier Business Manager

•
Asia

◦
Francis Lam                         Director of Asia Marketing

◦
Roy Luk                                Xilinx Marketing Director

◦
Jane Neo                             VP Asia Materials Management

•
Japan

◦
Kenji Aoki                            Senior Manager



















    



NOTE: Confidential treatment has been requested for portions of this Exhibit
10.18 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.
31